Citation Nr: 0828853	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  01-02 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a right wrist 
disability.

3. Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
July 1988, from January 1989 to December 1991, from October 
1993 to March 1997, and from May 1997 to November 1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 RO rating decision.  

In April 2004, the Board remanded the veteran's claims for 
additional notice and development.  The development ordered 
has been completed to the extent possible.  Stegall v. West, 
11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Dextroscoliosis of the lumbar spine was noted at service 
entrance examination in February 1988.  

2.  Lumbosacral strain was first documented in service in 
April 1989.  

3.  A ganglion cyst of the right wrist first appeared in 
service.  

4.  There is no current diagnosis of any disorder of the 
right knee in the claims folder.  

5.  Service and VA records clearly document the veteran has 
consistently complained of low back since 1989, which has 
been attributed to chronic lumbosacral strain.  





CONCLUSIONS OF LAW

1.  Low back strain was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  A ganglion cyst of the right wrist was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

3.  A right knee disorder was not incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  

The veteran filed his claims for service connection prior to 
passage of legislation outlining VA's duty to notify and 
assist claimants.  In April 2004, the claims were remanded to 
ensure the veteran received proper notice and assistance with 
his claims.  By letters dated in December 2004, April 2005, 
July 2005, October 2005, November 2005, and May 2007, VA 
satisfied its notice requirements such that a reasonable 
person could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In the May 2007 supplemental statement 
of the case the veteran was provided the information required 
by Dingess.  

With respect to VA's duty to assist, the Board notes 
additional service medical records were received in November 
2004 from the Records Management Center in St. Louis.  The 
veteran did not respond to VA's requests for additional 
information which might be used to obtain yet more service 
records.  In fact the last communication received from the 
veteran was his substantive appeal in February 2001.  The 
veteran has apparently failed to notify VA his change of 
address.  Although none of the correspondence addressed to 
the veteran has been returned as undeliverable VA did an 
internet search and found an alternative address for the 
veteran and sent him a supplemental statement of the case to 
that address.  Correspondence sent to the alternative address 
in June 2008 was returned as undeliverable by the United 
States Postal Service.  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
This includes keeping VA informed of any changes of address, 
providing sufficient information for VA to assist in 
obtaining relevant records and appearing for VA examinations.  
The veteran failed to appear for his scheduled VA examination 
and has not offered good cause for his failure to appear.  
The regulations provide that in such an event an original 
claim for service connection is to be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2007).  

The Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655 (2007).  

Factual Background and Analysis.  A review of the veteran's 
service personnel records indicates he completed a basic 
airborne course and was given a parachutist badge.  He served 
both in Operation Joint Endeavor and Operation Desert 
Shield/Desert Storm.  It is reflected that he served in 
Bosnia, Macedonia, and in Southwest Asia and was issued a 
Kuwait Liberation Medal and a Southwest Asia Service Medal.  

The veteran asserts that injured his back in service in 1989.  

The veteran was examined prior to service entrance in 
February 1988.  It was noted his spine was abnormal.  
Asymptomatic mild dextroscoliosis of the lumbar spine was 
recorded on his Report of Medical Examination.  The claims 
folder does not include a Report Of Medical Examination at 
separation in July 1988.  There is however a Report of 
Medical History dated in August 1988 on which the veteran 
denied any history of recurrent back pain, and trick or 
locked knee.  

There is no service entrance examination dated in January 
1989 of record.  Service medical records dated in April 1989 
reflect that the veteran was seen with complaints of low back 
pain of one weeks duration.  The provider checked that it was 
not the veteran's first visit for complaints of low back pain 
on the form.  Examination revealed that straight leg raising 
was negative, there was full range of motion but the veteran 
had tenderness to palpation.  X-rays were negative for 
fracture.  The assessment was the veteran had a low back 
strain.  The radiologic consultation noted the request was 
for evaluation of chronic low back pain and that X-ray 
findings were within normal limits.  Follow-up the next day 
shows that the complaint was linked to "hurt back" on an 
Airborne Operation the previous Tuesday.  

The veteran reported suffering trauma to the right wrist in 
September 1989.  The joint was swollen and red.  He reported 
having pain in the right wrist for two days after he injured 
his wrist while lifting cables.  He had a history of wrist 
pain.  Objective examination revealed edema in the superior 
aspect of the right wrist with full range of motion.  He had 
pain during palpation but there was no guarding.  A ganglion 
cyst was palpated.  

In December 1990 while serving in Operation Desert Shield the 
veteran complained of low back pain.  Range of motion caused 
increased pain when bending to the right.  The veteran 
reported he awoke with pain the previous day.  His lower back 
was tense to palpation in the center of the lumbar area.  The 
veteran also reported that it was painful to flex the right 
hip due to pain in his back.  Deep tendon reflexes were 2 
plus in both lower extremities.  He had normal sensation in 
his lower extremities.  There was some pain on straight leg 
raising.  He had normal muscle strength in both lower 
extremities.  The assessment was acute lumbosacral strain.  
The veteran returned with complaints of low back pain in 
August 1991.  Examination revealed diffuse tenderness to the 
lumbar spine.  He had decreased range of motion in rotation 
and extension to 2 degrees.  Straight leg raising was 
negative.  The assessment was acute low back strain.  He was 
seen again the next day, and objective examination revealed 
his low back appeared tight.  He had palpable spasm in the 
lumbar paravertebral muscles.  He had decreased forward 
flexion, extension and rotation.  The assessment was acute 
low back strain.  On his Desert Shield/Storm Out processing 
check list he checked having an injury and wrote in back 
pain.  

The veteran again was seen about his right wrist in June 
1991.  There was a fluctuant mobile mass in the dorsum of the 
right wrist.  The assessment was he had a ganglion cyst and 
approximately one and one half cc. of fluid was aspirated.  

In March 1992 the veteran filed a claim for service 
connection for a low back disorder.  He was examined by VA in 
August 1992.  The veteran told the examiner he had injured 
his back in 1989 in a parachute jump.  His back got swollen 
and ached sometimes.  A report of a general medical 
examination noted his forward bending of the lumbar spine was 
to 70 degrees.  Backward extension was to 15 degrees and 
rotation to 40 degrees.  Straight leg raising was to 55 
degrees.  No deep tendon reflexes could be elicited even with 
reenforcement.  Ankle reflexes were one plus.  There were no 
sensory deficits in the lower extremities.  A history of low 
back syndrome was diagnosed.  A series of X-rays of the 
lumbar spine were negative.  

The veteran sought treatment in October 1992 at VA.  Records 
reveal he reported having frequent low back pain since an 
accident in the Army.  Chronic low back pain was diagnosed.  

A January 1993 Report of Medical Examination at enlistment in 
the Army Reserves noted the veteran's spine was normal.  On 
his Report of Medical History the veteran denied having 
recurrent back pain.  

An April 2000 Report of Medical Examination for service in 
the United Stated Army Reserves noted his spine was abnormal.  
Low back pain was recorded.  On his April 2000 Report of 
Medical History the veteran checked having a history of 
swollen or painful joints, a bone or joint deformity and 
recurrent back pain or a back injury.  

In September 2000 the veteran medical history was taken by 
VA.  The veteran reported back trauma after a parachute jump 
in 1989 and a right knee laceration in 1995.  Examination of 
the back was within normal limits.  A ganglion cyst of the 
right wrist was noted.  Initial impressions included a 
history of back trauma.  

December 2000 VA outpatient treatment records reveal the 
veteran sought treatment for low back pain of one and a half 
weeks duration.  He had not been doing any heavy lifting he 
was taking Aleve with no effect.  He had low back pain with 
extension and straight leg raising.  The assessment was 
lumbosacral spasm.  In February 2001 the veteran again sought 
treatment for low back pain with extension.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

It is observed there are no records of any treatment or 
diagnosis of any right knee disorder in service records or 
post service VA treatment records.  In essence there is no 
medical evidence of a current right knee disorder.  The only 
reference to the right knee appears in the history given in 
September 2000 to a VA examiner.  The veteran described a 
laceration of the right knee in 1995.  (The Board has 
considered that the veteran served in Persian Gulf, but found 
no evidence or statements of the veteran describing symptoms 
of an undiagnosed disorder of the right knee.  For that 
reason the regulations providing service connection found at 
38 C.F.R. § 3.317 are not applicable.)  Notably no diagnosis 
of a right knee disorder was noted and no clinical findings 
related to a right knee disorder were recorded in September 
2000.  The Board has concluded that the preponderance of the 
evidence is against the claim for service connection for a 
right knee disorder.  Even if the Board accepted the 
veteran's statement that he lacerated his right knee in 1995, 
there is no current diagnosis of any right knee disorder.  
Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service- connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Service records document the veteran was treated for a 
ganglion cyst of the right wrist which first appeared in 
September 1989.  The ganglion cyst was again noted in June 
1991 service medical records.  VA records examination in 
September 2000 noted the veteran had a ganglion cyst of the 
right wrist.  From this, the Board concludes the veteran 
developed a ganglion cyst of the right wrist in service which 
was also diagnosed by VA in September 2000.  Under these 
circumstances, the Board concludes service connection is 
warranted for a ganglion cyst of the right wrist.  

As to the veteran's low back disorder, it was noted in 
February 1988 prior to his entrance into active service that 
he had dextroscoliosis of the lumbar spine, which, however, 
was characterized as asymptomatic.  While obviously 
dextroscoliosis existed prior to service, it is significant 
that none of the service records reflecting back pain 
complaints relate it to dextroscoliosis.  The only diagnoses 
were of lumbar strain.  

In an effort to assist the veteran, the Board remanded the 
claim and requested a medical examination and an opinion.  
The veteran failed to appear for that examination.  As a 
result there is no competent medical evidence which addresses 
the etiology of the veteran's lumbar strain.  

Instead the Board has looked at the medical record which 
includes complaints of low back in service and in post 
service VA treatment records.  The veteran contends he 
sustained a back injury after a parachute jump in service in 
1989, which is supported by the service medical records.  
Further, the evidence demonstrates that lumbosacral strain 
was first diagnosed in service and except for one examination 
report in January 1993, has been reported in a reasonably 
consistent way by the veteran.  Indeed, over the course of 
time since 1989, the veteran has sought treatment for low 
back pain and demonstrated tenderness to palpation and back 
spasms.  Resolving reasonable doubt in favor of the veteran, 
the Board has concluded that service connection for low back 
strain is warranted.  







ORDER

Service connection for lumbosacral strain is granted.  

Service connection for a ganglion cyst of the right wrist is 
granted.  

Service connection for a right knee disorder is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


